DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 5/25/2022 has been entered and the remarks therein have been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0290855 to Moore et al. in view of U.S. Patent 5,562,694 to Sauer et al. or U.S. Patent 8,657,176 to Shelton, IV et al.
U.S. Patent Application Publication 2011/0290855 to Moore et al. discloses a surgical stapler
and associated method of operating the stapler comprising articulating an end effector 5012 about a
plurality of different axes CA1, CA2, CA3, CA4, LT (Note: Figs. 125 and 126) to position the end effector
5012 in a desired position relative to tissue, rotating a clamp drive screw 5160 to clamp tissue between
an anvil 5070 and cartridge 5080 of end effector 5012 (Note: Fig. 95), and rotating a firing drive screw
5130 to fire staples into tissue, wherein the stapling instrument could be handheld or robotically
operated (Note: Figs. 1 and 14 for example), the cartridge being reloadable (Note: paragraphs [0312]
and [0313]), wherein firing of member 3720 is prevented by blocking member 3730 (Note: Figs. 71 and
74), and various controller 1001 operations for preventing instrument actuation of motor 562.
However, U.S. Patent Application Publication 2011/0290855 to Moore et al. lacks the
projections on the end effector cartridge, as well as the specifically recited blocking functions of the
firing member by the motor. It is notoriously well known to provide surgical instruments with various
lockout means for preventing operation due to improper cartridge placement, incompatible cartridge
installation, incomplete drive cycles, RFID identifiers for device components, etc. depending on the
desired function. Therefore, it would have been obvious to one skilled in the art to block instrument
operation of U.S. Patent Application Publication 2011/0290855 to Moore et al. utilizing the methods set
forth in dependent claims 7-17 since to do so is within the engineering purview of the skilled artisan
concerned with preventing unwanted instrument operation. 
U.S. Patent 5,562,694 to Sauer et al. discloses that is well known to provide a tissue contacting surface of a jaw 28 of a surgical instrument 10 with “rounded” projections 66 which grasp tissue against a cooperating surface 85 of an opposing jaw 30 (Note: Figs. 1-3, and 7, as well as column 5, lines 40-44).
Additionally, U.S. Patent 8,657,176 to Shelton, IV et al. discloses rounded projections 13429 “extending from” cartridge 13000, albeit via tissue compensator skin 13422 (Note: Fig. 336 and column 153, lines 64-67 through column 154, lines 1-10) for prohibiting lateral movement of tissue grasped between cartridge 1300 and anvil 13060.  
Therefore, it would have been obvious to one skilled in the art to provide the cartridge of U.S. Patent Application Publication 2011/0290855 to Moore et al. with rounded projections thereon as taught by U.S. Patent 5,562,694 to Sauer et al. or U.S. Patent 8,657,176 to Shelton, IV et al. in order to more effectively retain tissue clamped between the end effector jaws.
Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive. Applicant argues that the surgical instrument of Sauer et al. is not analogous prior art since it is a morcellator, not a stapler.  Sauer et al. is relied upon to teach that it is well known to provide a tissue contacting surface of a jaw of a surgical instrument with projections for more effectively retaining tissue clamped between jaws of a surgical instrument, which is clearly disclosed by Sauer et al.  Additionally, applicant argues that the projections of Sauer et al. are comprised of sharp teeth, which do not grip tissue.  Again, it is the position of the Office that the jaws of Sauer et al. do indeed grip tissue, and the tips of the teeth 66 can be broadly interpreted to be “rounded”.  Further, applicant explicitly discloses in the specification, paragraph [0371], that the projections 19400 can comprise round or sharp outer edges, as desired.  Therefore, the “rounded” configuration as currently recited in claims 1 and 19 does not appear to be of a critical nature.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Additionally, Applicant's amendment reciting the “rounded” projections necessitated the additional new ground(s) of rejection presented in this Office action.  See MPEP § 706.07(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/Primary Examiner, Art Unit 3731